Opinion by
Ekwall, J.
At the trial, counsel abandoned the claim as to warehouse entry 163. The protest was, therefore, overruled as to that entry. The deputy collector testified as to warehouse entry 2846 that duty was assessed on 8,364.6 gallons, whereas internal revenue tax was assessed on 7,867.5 gallons. For the reasons stated in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155), the claim of the plaintiff was sustained, and the collector was directed to reliquidate warehouse entry 2846, assessing customs duty upon 7,867.5 gallons at the appropriate rate under the tariff act.